



PURCHASE AND SALE AGREEMENT


between




ASCENT SOLAR TECHNOLOGIES, INC.
a Delaware corporation,

as Seller

and
__________________________, LLC, a Colorado limited liability company,
as Purchaser

for


The 139,620-sf \ 9.9 ACRE property located at 12300 Grant Street, Thornton, CO
80241
and all Personal Property listed below in Exhibit D








Dated as of April 12, 2019







PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into by
and between ASCENT SOLAR TECHNOLOGIES, INC., a Delaware corporation (“Seller”),
and __________________, LLC, a Colorado limited liability company, its
successors and or permitted assigns (“Purchaser”) (collectively Seller and
Purchaser sometimes referred to herein as the “Parties” or individually as a
“Party”), and is dated April 12, 2019 (the “Effective Date”).
ARTICLE I

PURCHASE AND SALE
1.1        Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey and Purchaser agrees to
purchase the following:
(a)        those certain tracts or parcels of land situated in the City and
County of Thornton, Adams County, State of Colorado, legally described on
Exhibit A attached hereto and made a part hereof, together with all the rights
and appurtenances pertaining to such property (the property described in clause
(a) of this Section 1.1 being herein referred to collectively as the “Land”) and
all ”Personal Property” listed below in Exhibit D;
(b)        all of Seller’s right, title and interest in and to the buildings,
all structures, fixtures and other improvements on the Land, including
specifically, without limitation, the facility thereon and any surface parking
areas located thereon having street addresses of 12300 Grant Street, Thornton,
Colorado 80241 (the property described in clause (b) of this Section 1.1 being
herein referred to collectively as the “Improvements”);
1.2        Property Defined. The Land, the Improvements, the Personal Property,
the Existing Lease are hereinafter sometimes referred to collectively as the
“Property.”
1.3        Purchase Price. Seller is to sell and Purchaser is to purchase the
Property for a total of Thirteen Million and no/100 Dollars ($13,000,000.00)
(the “Purchase Price”), which is subject to change based on funds that may be
released from the Holdback Amount.
1.4        Payment of Purchase Price. The Purchase Price, as increased or
decreased by pro-rations and adjustments as herein provided, shall be payable in
cash at Closing. Purchaser's funds necessary to close shall be deposited with
Land Title Guarantee Company, 3033 East 1st Avenue, Suite 600, Denver, CO 80206,
Attn: Tom Blake, Commercial Title Officer, email tblake@ltgc.com, telephone
303-331-6237 (said company referred to herein as the “Title Company” and/or the
“Escrow Agent”), one date prior to Closing. Escrow Agent shall retain
$750,000.00 (the “Holdback Amount”) and disburse the Holdback Amount to Seller
or Purchaser, as applicable, in accordance with Exhibit E attached hereto and
incorporated herein by reference.
1.5        Earnest Money Deposit. Within five (5) business days of delivery by
Seller of a fully-executed copy of this Agreement to the Title Company,
Purchaser shall deposit with Escrow Agent the sum of One Hundred Twenty Five
Thousand and No/100 Dollars ($125,000.00) (the “Deposit”). Escrow Agent shall,
upon request of Purchaser, hold the Deposit in an interest-bearing account in a
depository reasonably approved by Purchaser and Seller, in accordance with the
terms and conditions of this Agreement. All interest on such sum shall be deemed
income of Purchaser. All costs of such interest-bearing account shall be paid by
Purchaser. Provided this Agreement is not terminated or deemed terminated under
Section 3.3, as applicable, the Deposit, including any interest accrued thereon,
shall become non-refundable to Purchaser, except in the event of Seller default
hereunder or as otherwise expressly provided to the contrary in this Agreement.
The Deposit and all interest accrued thereon shall be applied to the Purchase
Price at Closing.
1.6        Delivery to Title Company. Upon mutual execution of this Agreement,
the Parties shall deposit an executed copy of this Agreement with Title Company
and this Agreement shall (along with such supplementary instructions not
inconsistent herewith as either Party may deliver to Title Company) serve as
escrow instructions to Title Company. Seller and Purchaser agree to execute such
additional escrow instructions as Title Company may reasonably require and which
are not inconsistent with the provisions hereof.


1.7    Post-closing Occupancy Agreement. Purchaser shall accommodate up to one
hundred twenty (120) days post-closing occupancy to allow Seller to transition
out of the facility. During this post closing occupancy period, Purchaser shall
pay for all operating costs including taxes, insurance, CAM, utilities, etc. to
the extent those costs would not materially change with Seller’s co-occupancy.
The terms governing the Seller’s post-closing occupancy are set forth in Exhibit
E attached hereto and incorporated herein by reference.
1.8    Environmental. Purchaser shall have no obligation to purchase the
Property unless Purchaser determines in Purchaser’s sole discretion that the
Property complies with all applicable environmental laws, rules and regulations,
which determination shall be made by Purchaser prior to the expiration of the
Inspection Period.
ARTICLE II

TITLE AND SURVEY
2.1        Title Commitment. Within ten (10) days after the Effective Date of
this Agreement, Seller shall cause Title Company to deliver to Purchaser an
Owner’s Commitment for issuance of an ALTA Title Insurance Policy committing to
removal of the standard pre-printed exceptions (subject to its receipt of a new
survey to be obtained by Purchaser as set forth in and subject to Section 2.2
below, if necessary), issued by the Title Company in the amount of the Purchase
Price, together with legible copies of all instruments referred to therein
(collectively the “Title Commitment”), which Title Commitment shall set forth
the status of the title of the Property. Seller and Purchaser shall provide the
required title company seller and buyer affidavits and other documents in the
form(s) reasonably and customarily required by Title Company.
2.2        Survey. Seller shall deliver to Purchaser existing surveys and plats
of the Property in Seller’s possession or control as set forth in Section 3.1.
(“Existing Survey”). Purchaser shall have the right, at Purchaser’s sole cost
and expense, to procure and deliver to Title Company a new ALTA survey of the
Property or, if acceptable to the Title Company in connection with issuance of
an extended coverage Title Policy, an update of the Existing Survey in form and
substance sufficient to remove the standard survey exception from the Title
Policy, which new survey or update shall be certified to Purchaser, Title
Company and any lender reasonably requested by Purchaser. The Existing Survey
(as it may be updated) and any new survey obtained pursuant to this Section
collectively referred to herein as the “Survey”.
2.3        Title and Survey Review. If Purchaser is not satisfied with the
matters disclosed in the Title Commitment or Survey (including all documents
underlying the status of title including, without limitation, any exceptions
identified in the Title Commitment and the Survey), then Purchaser shall, if it
desires, be entitled to give written notice (the “Defect Notice”) to Seller on
or before the end of the thirtieth (30th) calendar day from the date the Title
Company delivered the Title Commitment to Purchaser of any objectionable matters
(the “Objections”). If Purchaser fails to timely deliver the Defect Notice, all
exceptions (other than the standard printed exceptions committed to be deleted)
disclosed in the Title Documents shall become “Permitted Matters.” If Purchaser
delivers a Defect Notice within the time period provided, Seller may elect to:
(i) cure or, if applicable and reasonably acceptable to Purchaser, cause the
Title Company to insure against or endorse over such Objections at any time
prior to Closing or (ii) take no action with regard thereto. Seller shall give
Purchaser written notice of Seller’s election within five (5) days after
Seller’s receipt of a Defect Notice from Purchaser. Seller’s failure to provide
such a notice within five (5) days shall be deemed to be Seller’s notice that it
will take no action with respect to any matters which are the subject of
Purchaser’s Objections. If Purchaser is dissatisfied with Seller's cure or
election not to cure, Purchaser may either (i) elect to waive such Objection and
proceed to Closing, or (ii) terminate this Agreement by delivering written
notice to Seller within five (5) days of receiving notice of Seller’s election
(or of the end of Seller’s period in which to so elect if no election is made by
Seller) in which event Purchaser shall receive the entirety of the Deposit then
held by Title Company, including any interest accrued thereon, and the Agreement
shall terminate and the Parties shall be relieved of any further liability or
obligation hereunder except to the extent otherwise provided herein to survive
termination. Purchaser’s failure to timely elect to waive such Objection(s) in
writing shall be deemed Purchaser’s election to terminate. The Property shall be
conveyed to Purchaser by Seller subject to the Permitted Matters. If Seller
elects to cure any Objection, using commercially reasonable, good faith efforts,
and is unable to effect such cure or otherwise fails to do so prior to the
Closing Date, such failure shall not be a default under this Agreement, and
Purchaser shall have the same remedies that are available for the failure of a
condition not within Seller’s control.
Notwithstanding anything to the contrary in this Agreement or in a response by
Seller to any Objections, Seller shall be obligated to remove or insure over or
bond over (A) any Voluntary Title Exception (as hereinafter defined), or (B)
Monetary Title Exceptions (as hereinafter defined) (other than non-delinquent
real property taxes and special assessments for the year of Closing and
thereafter) created by, under or through Seller (but excluding liens arising by,
through or under T Purchaser). If Seller fails to remove or insure over or bond
over any such Voluntary Title Exceptions or Monetary Title Exceptions, Purchaser
shall have a right to have the Title Company pay such amounts from amounts due
to be paid to Seller at Closing (each, a “Removal Deduction”). If Purchaser
exercises its right to cause a Removal Deduction, Seller shall not be deemed to
have waived any rights it may have against any third party in connection with
such Removal Deduction, and Seller hereby expressly reserves any and all such
rights. Purchaser acknowledges that Seller may pursue any third party for the
payment of any amounts relating to a Removal Deduction, and is permitted to
institute litigation in respect thereof without the prior written consent of
Purchaser; provided, however, that Seller may not cause the Lease to be
terminated due to a Removal Deduction. For purposes of this Agreement, “Monetary
Title Exception” means title exceptions affecting the Premises which are not
Permitted Matters and which can be removed by payment of a liquidated amount,
and “Voluntary Title Exception” means (A) the lien of any mortgage, deed of
trust or similar security instrument encumbering the Property and (B) any title
exceptions affecting the Property that are created or permitted by Seller after
the Effective Date through the execution by Seller of one or more instruments
creating or granting such exceptions or arising from brokers, mechanics’ and
materialmen’s liens.
2.4        Conveyance of Title. At Closing, Seller shall convey and transfer to
Purchaser such title to the Property as will enable the Title Company to issue
to Purchaser a ALTA Owner’s Policy of Title Insurance covering the Property in
the full amount of the Purchase Price (along with any endorsements requested in
accordance herewith referred to as the “Title Policy”).
ARTICLE III

PROPERTY INSPECTION
3.1        Delivery of Documents. Seller, to the extent in the possession or
control of Seller, shall deliver all material information Seller has regarding
the Property as of the Effective Date to Purchaser within five (5) days of the
Effective Date, including, but not limited to, the following (collectively,
“Seller’s Deliveries”):
(a)All service contracts applicable to and currently serving the Property, if
any;
(b)    Copies of all licenses and permits regarding the Property including,
without limitation, certificate(s) of occupancy;
(c)    An itemized list of the Personal Property;
(d)    The Existing Survey;
(e)    Any environmental or property condition assessments, audits, evaluations
or reports related to the Property; and
(f)    any documents, records, communications or other information requested by
Purchaser that is reasonably necessary in conducting a due diligence review of
the physical condition and entitlements of the Property, excluding
attorney-client privileged materials and proprietary financial documents or
information.
3.2        Right of Inspection. During the period beginning upon the Effective
Date and ending at the end of the sixtieth (60th) calendar day from the
Effective Date (the “Inspection Period”), Purchaser shall have the right to
inspect and review all aspects of the Property including, without limitation,
review of the Title Commitment and the Survey, physical inspection of the
Property, including an inspection of the environmental condition thereof, review
of existing site plan approvals and entitlements, if any, and to examine all
documents and information related to ownership and operation of the Property.
Purchaser and Purchaser’s consultants shall throughout the term of this
Agreement have the right to conduct on-site inspections of the Property. Such
inspection shall not unreasonably interfere with the use of the Property by
Seller or the tenants thereof, nor shall Purchaser’s inspection damage the
Property in any material respect. Any such inspections shall in any event shall
be conducted in accordance with standards customarily employed in the industry
and in compliance with all governmental laws, rules and regulations.
Notwithstanding anything to the contrary herein, Purchaser shall not conduct any
environmental investigation of the Property other than a Phase I environmental
site assessment without obtaining Seller’s prior written consent. Following each
entry by Purchaser with respect to inspections and/or tests on the Property,
Purchaser shall restore the Property substantially and materially to its
original condition as existed prior to any such inspections. Seller shall
reasonably cooperate with Purchaser in its due diligence investigation.
Purchaser agrees to indemnify, defend and hold Seller harmless from and against
any claim for liabilities, costs, expenses, liens, damages, injuries, or death
arising out of or resulting from the inspection of the Property by Purchaser or
its agents (including, in each case, reasonable attorneys’ fees actually
incurred); provided, however, nothing herein shall make Purchaser or any of
Purchaser's consultants or agents liable for any violation of law, contamination
or other matter discovered as a result of such Inspections or other matters or
as a result of any obligation to report any such findings. Prior to entry onto
the Property for any physical inspections, Purchaser or its consultants, as the
case may be, shall provide to Seller evidence of a commercial general liability
insurance policy in the amount of not less than $1,000,000.00 that names Seller
as an additional insured. Purchaser shall provide reasonable advance written
notice to Seller with respect to any entries by or on behalf of Purchaser onto
the Property, and a representative of Seller shall have the right to accompany
the inspecting party. All results of such inspections and tests shall be held by
Purchaser and its agents and contractors (pursuant to agreements reasonably
satisfactory to Seller) in confidence, and copies of such inspection and test
results shall be promptly delivered to Seller by Purchaser upon Purchaser’s
receipt.
3.3        Right of Objection and Termination. If Purchaser determines to
proceed with the purchase of the Property, then Purchaser shall, before the end
of the Inspection Period, notify Seller and Escrow Agent in writing that
Purchaser has approved all of the matters described in Section 3.2 (the
“Approval Notice”). If for any reason whatsoever Purchaser determines, in
Purchaser’s sole subjective discretion, that the Property or any aspect thereof
is unsuitable for Purchaser’s acquisition during the Inspection Period, as
applicable, Purchaser shall, if it desires, be entitled to give written notice
(the “Inspection Objection Notice”) to Seller on or before the last day of the
Inspection Period of any objectionable matters (the “Inspection Objections”). If
Purchaser delivers an Inspection Objection Notice within the time period
provided, Seller may elect to: (i) cure such Inspection Objections at any time
prior to Closing or (ii) take no action with regard thereto. Seller shall give
Purchaser written notice of Seller’s election within five (5) days after
Seller’s receipt of an Inspection Objection Notice from Purchaser. Seller’s
failure to provide such a notice within five (5) days shall be deemed to be
Seller’s notice that it will take no action with respect to any matters which
are the subject of Purchaser’s Inspection Objections. If Purchaser is
dissatisfied with Seller's cure or election not to cure, Purchaser may either
(i) elect to waive such Inspection Objections and proceed to Closing, or (ii)
terminate this Agreement by delivering written notice to Seller within five (5)
days of receiving notice of Seller’s election (or of the end of Seller’s period
in which to so elect if no election is made by Seller) in which event Purchaser
shall receive the entirety of the Deposit then held by Title Company, including
any interest accrued thereon, regardless of the Inspection Period having then
expired, the Agreement shall terminate and the Parties shall be relieved of any
further liability or obligation hereunder except to the extent otherwise
provided herein to survive termination. Purchaser shall be deemed to have
elected to terminate this Agreement if either (a) Purchaser fails to timely
deliver either the Approval Notice or Inspection Objection Notice as set forth
herein; or (b) having delivered the Inspection Objection Notice, Purchaser fails
to timely elect to waive such Inspection Objection(s) in writing as set forth
herein. If this Agreement is terminated (or deemed terminated) pursuant to the
foregoing provisions of this Section, or if Seller fails to complete a proposed
cure to Purchaser’s reasonable satisfaction, then neither Party shall have any
further rights or obligations hereunder (except for any indemnity obligations in
Section 3.2 and 8.1 hereof), the Deposit, and all interest thereon, shall be
returned to Purchaser and each Party shall bear its own costs incurred
hereunder.
ARTICLE IV

CLOSING
4.1        Time and Place. The Parties shall conduct an escrow closing (the
“Closing”) on or before the date that is thirty (30) days after the expiration
or waiver of the Study Period, or an earlier date only upon mutual agreement of
the Parties (the “Closing Date”). In the event the Closing does not occur on or
before the Closing Date, the Title Company shall, unless it is notified by both
Seller and Purchaser to the contrary within three (3) business days after the
Closing Date, return to the depositor thereof items other than the Deposit
(return of which shall be as otherwise provided herein) which were deposited
hereunder; any such return shall not, however, relieve either Party of any
liability it may have for its wrongful failure to close. At Closing, Seller and
Purchaser shall perform the obligations set forth in, respectively, Section 4.2
hereof and Section 4.3 hereof, the performance of which obligations shall be
concurrent conditions. The Closing shall be consummated through an escrow
administered by the Escrow Agent. The Purchase Price then payable and all
documents shall be deposited with the Escrow Agent as escrowee pursuant to
closing instructions from each Party that are not inconsistent with the terms of
this Agreement, providing for, among other things, disbursement of the closing
proceeds only after the Title Company has agreed to issue the Title Policy in
accordance with Section 2.4.
Title Company is instructed to prepare a certification that Seller is not a
“foreign person” within the meaning of the Foreign Investment in Real Property
Tax Act, and Seller shall sign it on or before Closing.
4.2        Seller’s Obligations at Closing. At Closing, Seller shall deliver, or
cause to be delivered, to the Title Company:
(a)        a duly executed special warranty deed (the “Deed”) in the form of
Exhibit B attached hereto, conveying the Land and Improvements, subject only to
the Permitted Matters;
(b)        two (2) duly executed counterparts of a bill of sale in the form of
Exhibit C attached hereto;
(c)        in the event that any representation or warranty of Seller requires
modification, deliver to Purchaser a certificate, dated as of the Closing Date
and executed on behalf of Seller by a duly authorized signatory thereof,
identifying any representation or warranty which is not, or no longer is,
materially true and correct and explaining the state of facts giving rise to the
change. In the event any such change to a Seller representation or warranty
results in a material adverse effect to Purchaser’s rights under this Agreement
or otherwise would materially adversely impact the Property or Purchaser’s
ownership thereof, Purchaser shall have the right to terminate this Agreement by
delivery of written notice thereof to Seller and receive return of the Deposit.
Subject to the following terms and conditions, in no event shall Seller be
liable to Purchaser for, or be deemed to be in default hereunder by reason of,
any such modification of a representation or warranty. If Purchaser waives such
misrepresentations or breaches and consummates the Closing in accordance with
the foregoing, Seller shall continue to be obligated to remove or insure over or
bond over (i) any Voluntary Title Exception or (ii) Monetary Title Exceptions
(other than non-delinquent real property taxes and special assessments for the
year of Closing and thereafter) created by, under or through Seller, and if
Seller fails to remove or insure over or bond over any such Voluntary Title
Exceptions or Monetary Title Exceptions, Purchaser shall have a right to have
the Title Company pay such amounts as a Removal Deduction at Closing), or (B) to
terminate this Agreement by written notice given to Seller on the Closing Date,
in which event this Agreement shall be terminated, and to the extent that such
misrepresentation or breach is as a result of Seller’s intentional acts or
intentional failure to disclose information known by Seller as of the Effective
Date, Purchaser shall have the right to seek recovery from Seller for any and
all of Purchaser’s due diligence costs and, thereafter, neither party shall have
any further rights or obligations hereunder except for the provisions which
expressly survive the terms hereof;
(d)        such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Seller;
(e)    such additional documents as shall be reasonably required to consummate
the transaction expressly contemplated by this Agreement and as may be
reasonably required by Title Company.
At the Closing, Seller shall deliver to Purchaser possession and occupancy of
the Property subject only to the Post-closing Occupancy Agreement referenced in
Section 1.8.
4.3        Purchaser’s Obligations at Closing. At Closing, Purchaser shall
deliver to Title Company:
(a)        the full amount of the Purchase Price, as increased or decreased by
the Holdback Amount, pro-rations and adjustments as herein provided, in
immediately available wire transferred funds pursuant to Section 1.4 hereof, it
being agreed that at Closing the Deposit shall be applied towards payment of the
Purchase Price;
(b)        two (2) duly executed counterparts of the instruments described in
Sections 4.2(b) hereof;
(c)        such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Purchaser;
and
(d)        such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement and as may be
reasonably required by Title Company.
4.4        Title Company’s Obligations at Closing. At Closing, Title Company
shall:
(a)        at such time as Title Company holds and is irrevocably obligated to
deliver the Purchase Price to Seller, record the Deed in the Official Records of
the City and County of Thornton, Adams County, Colorado.
(b)        deliver to Seller the Purchase Price, as increased or decreased by
the Holdback Amount, pro-rations and adjustments as herein provided;
(c)        deliver to Seller and Purchaser fully executed counterparts of the
instruments described in Section 4.2 hereof, as applicable; and
(d)        deliver to Seller and Purchaser signed settlement statements prepared
by Title Company and which shall have been approved by Seller and Purchaser
prior to Closing.
4.5        Credits and Prorations.
(a)        The following shall be apportioned with respect to the Property as of
12:01 a.m., on the day of Closing, as if Purchaser were vested with title to the
Property during the entire day upon which Closing occurs:
(i)        real property taxes and assessments levied against the Property.
Seller shall pay or credit on the Purchase Price the entirety of any delinquent
real estate taxes, including penalty and interest, all assessments, all unpaid
real estate tax not yet due for years prior to Closing and a portion of such
taxes for the year of Closing prorated through the Closing Date. Any such
apportionment made with respect to a tax year for which the taxes have not yet
been fixed shall be based on a 365-day year and on the most recent tax rate or
mill levy, as applicable, and assessed Property valuation; provided that when
tax bills with respect to such prorated taxes are received after Closing, to the
extent the estimated proration amount differs from the actual amount owing by
more than $5,000, such taxes will then be re-prorated on the basis of the actual
taxes and cash settlement made between Seller and Purchaser and the Party owing
the amount of the deficiency shall pay to the other Party such deficiency amount
within thirty (30) days of delivery of written request therefor accompanied by
the final tax statement evidencing the actual amount owing. The foregoing
obligation shall survive Closing;
(ii)        payments under any continuing Approved Service Contracts affecting
the Property, if any;
(iii)        gas, electricity and other utility charges to the extent not paid
directly by tenants under the Existing Lease;
(iv)        rents payable under the Existing Lease shall be prorated based upon
rental amounts accrued and owing to Seller as of the Closing Date, and Purchaser
shall receive a credit at Closing in the aggregate amount of the lease deposits,
prepaid rents and unearned non-refundable fees then held by Seller pursuant to
the Existing Lease; and
(v)        any other operating expenses or other items pertaining to the
Property which are customarily prorated between a purchaser and a seller in the
area in which the Property is located.
4.6        Closing Costs. Seller shall pay (a) the fees of any counsel
representing it in connection with this transaction; (b) Title Company’s premium
for the Standard Title Policy, but excluding the premium cost of any
endorsements thereto required by Purchaser or Purchaser’s lender (except for any
endorsements Seller agrees to obtain pursuant to Article II, which shall be at
Seller’s sole cost and expense); (c) one-half (1/2) of any escrow fee and
closing costs; and (d) any recording costs and other costs which may be charged
by Title Company or Seller’s lender to release any Seller’s financing-related
documents or otherwise necessary with respect to any cure elected to be pursued
by Seller in connection with any Objection under Section 2.3 above, but
exclusive of any such costs or fees related to Purchaser’s financing. Purchaser
shall pay (i) the fees of any counsel representing Purchaser in connection with
this transaction; (ii) one-half (1/2) of any escrow fees and closing costs
charged by Title Company; (iii) the premium cost attributable to any additional
endorsements expressly requested by Purchaser or Purchaser’s lender (except for
any endorsements Seller agrees to obtain pursuant to Article II); (iv) all costs
related to any financing obtained by Purchaser; (v) and any sales tax or use tax
related to transfer of title to the Property; (vi) any real estate transfer,
stamp or documentary taxes; and (vii) any recording and filing fees (including,
without limitation, as to recordation of the Deed). All other costs and expenses
incident to this transaction and the closing thereof shall be paid as customary
in the location of the Closing or as may otherwise be specifically set forth in
this Agreement.
4.7        Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:
(a)        Seller shall have delivered to Purchaser all of the items required to
be delivered to Purchaser pursuant to the terms of this Agreement.
(b)          All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing (with appropriate modifications permitted under this Agreement or not
adverse to Purchaser, but approved by Purchaser).
(c)        Seller shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing.
4.8        Conditions Precedent to Obligation of Seller. The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Seller in its sole discretion:
(a)        Title Company shall have received the Purchase Price as adjusted
pursuant to, and as payable to Seller in the manner provided for in, this
Agreement.
(b)        Purchaser shall have delivered to Seller all of the items required to
be delivered to Seller pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.3 hereof.
(c)        All of the representations and warranties of Purchaser contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing.
(d)        Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the date of Closing.
ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS
5.1        Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser as of the Effective Date:
(a)        Organization and Authority. Seller is a limited liability company
duly organized and validly existing under the laws of Delaware, and is
authorized to do business in the State of Colorado. Seller has the full right,
power and authority to enter into this Agreement and to transfer the Property to
be conveyed by Seller pursuant hereto in accordance with the terms of this
Agreement and to consummate or cause to be consummated the transactions
contemplated herein to be made by Seller. The person signing this Agreement on
behalf of Seller is authorized to do so.
(b)        Consents; Binding Obligations. No third party approval or consent is
required for Seller to enter into this Agreement or to consummate the
transaction contemplated hereby. This Agreement and all documents required
hereby to be executed by Seller are and shall be valid, legally binding
obligations of and enforceable against Seller in accordance with their terms.
Neither the execution of this Agreement nor the consummation of the transaction
contemplated hereby will be in violation of any judgment, order, permit, writ,
injunction or decree of any court, commission, bureau or agency to which Seller
or the Property is subject or by which Seller is bound, or constitute a breach
or default under any agreement or other obligation to which Seller is a party or
the Property is subject.
(c)         Pending Actions. To Seller’s knowledge, there is no litigation,
action, suit, arbitration, unsatisfied order or judgment, governmental
investigation or proceeding which has been filed or served, or is otherwise
pending against the Property or the transaction contemplated by this Agreement,
which, if adversely determined, could individually or in the aggregate have a
material adverse effect on title to the Property or any portion thereof or which
could in any material way interfere with the consummation by Seller of the
transaction contemplated by this Agreement.
(d)        No Other Agreements and Options. Neither Seller or any of the
Property is subject to any right of first refusal or option to purchase or
granted to a third party, which could or would prevent Seller from completing,
or impair Seller’s ability to complete the sale of the Property under this
Agreement.    
(e)    Deliveries. The copies of any documents included in Seller’s Deliveries
are, to Seller’s knowledge, true and complete copies of the documents in
Seller’s possession.
(f)         Condemnation. No condemnation proceedings relating to the Property
are pending nor, to Seller's knowledge, are any condemnation proceedings
relating to the Property threatened.
(g)        Environmental. Except as disclosed in any environmental or other
reports or documents delivered to Purchaser prior to Closing, to the best of
Seller’s knowledge, all Hazardous Substance has been used, generated, disposed
of, or released on, under, or about the Property in a manner or quantity that
conform with any environmental laws.
(h)        Violations. To the best of Seller’s knowledge, there exists no
uncured violation of any federal, state or local law relating to the use or
operation of the Property which would materially adversely affect the Property
or the use thereof.
(i)         Foreign Person. Seller is not a “foreign person” as that term is
defined in Section 1445 of the Internal Revenue Code of 1986, as amended, and
applicable regulations.
When used in this Agreement, the phrase “to Seller’s knowledge,” “to the best of
Seller’s knowledge,” “known to Seller,” and phrases of similar import shall mean
the actual, current, subjective knowledge of Kong Hian Lee aka Victor, President
& CEO; Joseph H. Armstrong, CTO; and John Orlovsky, Facilities Manager, the
employees of Seller most familiar with the condition of the Property, without
duty of inquiry. Notwithstanding the preceding, no breach of any knowledge-based
representation or warranty shall create any liability for such individuals, but
only for the Seller.
5.2        Covenants of Seller. Seller hereby covenants with Purchaser that from
the Effective Date hereof until the Closing or earlier termination of this
Agreement, Seller shall: (i) operate and maintain the Property in substantially
the same manner in which Seller has operated and maintained the Property prior
to the Effective Date pursuant to Seller’s normal course of business; and (ii)
not enter into any service contracts or other agreements relating to services to
be rendered to the Property which cannot be terminated upon not more than thirty
(30) days prior written notice and in any event prior to Closing.
5.3        Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller:
(a)        Organization and Authority. Purchaser is a limited liability
corporation duly formed and validly existing under the laws of British Columbia.
Purchaser has the full right, power and authority to purchase the Property as
provided in this Agreement and to carry out Purchaser’s obligations hereunder,
and all requisite action necessary to authorize Purchaser to enter into this
Agreement and to carry out its obligations hereunder have been, or by the
Closing will have been, taken. The person signing this Agreement on behalf of
Purchaser is authorized to do so.
(b)        Pending Actions. Purchaser has not received written notice of any
action, suit, arbitration, unsatisfied order or judgment, government
investigation or proceeding pending against Purchaser which, if adversely
determined, could individually or in the aggregate materially interfere with the
consummation of the transaction contemplated by this Agreement.
5.4        Survival of Purchaser’s Representations and Warranties. The
representations and warranties of Purchaser set forth in Section 5.3 hereof as
updated by a modifying certificate of Purchaser prior to Closing (if applicable)
shall survive Closing for a period of six (6) months, after which no claim for
breach shall be made. No claim for a breach of any representation or warranty of
Purchaser shall be actionable or payable unless the valid claims for all such
breaches collectively aggregate more than Five Thousand and No/100 Dollars
($5,000), in which event the full amount of such claims shall be actionable.
ARTICLE VI

DEFAULT
6.1        Default by Purchaser. IF THE SALE IS NOT CONSUMMATED DUE TO ANY
DEFAULT BY PURCHASER HEREUNDER, THEN SELLER’S SOLE REMEDY SHALL BE THE RIGHT TO
RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES. THE PARTIES HAVE AGREED THAT SELLER’S
ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO
PURCHASER’S DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.
AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT
IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT
AND SELLER HEREBY EXPRESSLY WAIVES ITS RIGHT TO ANY ADDITIONAL DAMAGES OTHER
THAN AS SET FORTH IN SECTION 6.3 BELOW.
6.2        Default by Seller. IN THE EVENT THAT SELLER DEFAULTS OR FAILS TO
CONSUMMATE THIS AGREEMENT FOR ANY REASON, PURCHASER SHALL BE ENTITLED AS ITS
SOLE AND EXCLUSIVE REMEDIES EITHER (A) TO RECEIVE THE RETURN OF THE DEPOSIT,
WHICH RETURN SHALL OPERATE TO TERMINATE THIS AGREEMENT, OR (B) TO ENFORCE
SPECIFIC PERFORMANCE OF SELLER’S OBLIGATION TO EXECUTE THE DOCUMENTS REQUIRED TO
CONVEY THE PROPERTY TO PURCHASER. PURCHASER SHALL BE DEEMED TO HAVE ELECTED TO
TERMINATE THIS AGREEMENT AND RECEIVE RETURN OF THE DEPOSIT IF PURCHASER FAILS TO
FILE SUIT FOR SPECIFIC PERFORMANCE AGAINST SELLER IN A COURT HAVING JURISDICTION
IN THE COUNTY AND STATE IN WHICH THE PROPERTY IS LOCATED, ON OR BEFORE NINETY
(90) DAYS FOLLOWING THE DATE UPON WHICH CLOSING WAS TO HAVE OCCURRED. IN EITHER
EVENT PURCHASER SHALL RETAIN THE RIGHT TO PURSUIT OF, AND SELLER SHALL BE LIABLE
FOR REIMBURSEMENT OF, ALL OF PURCHASER’S COSTS AND EXPENSES INCURRED IN PURSUIT
OF THE PURCHASE CONTEMPLATED HEREIN (INCLUDING, WITHOUT LIMITATION, ALL
REASONABLE LEGAL FEES IN PREPARATION, NEGOTIATION AND REVIEW OF DOCUMENTS,
REPORTS AND INSPECTION ITEMS, AND ALL THIRD PARTY COSTS INCURRED IN CONNECTION
WITH INSPECTION OF THE PROPERTY).
6.3    Recoverable Damages. Notwithstanding Sections 6.1 and 6.2 hereof, in no
event shall the provisions of Sections 6.1 and 6.2 limit the damages recoverable
by either Party against the other Party due to the other Party’s obligation to
indemnify such Party in accordance with this Agreement. Notwithstanding any
other provision of this Agreement, except as otherwise set forth below, neither
Party shall be entitled to any special, punitive, speculative, or indirect
damages. IF PURCHASER IS UNABLE TO OBTAIN SPECIFIC PERFORMANCE PURSUANT TO
SECTION 6.2 ABOVE SOLELY BECAUSE SELLER HAS INTENTIONALLY CONVEYED ALL OR A
PORTION OF THE PROPERTY (“INTENTIONAL CONVEYANCE”) DURING THE TERM OF THIS
AGREEMENT, PURCHASER SHALL HAVE A RIGHT TO SEEK RECOVERY FROM SELLER OF
PURCHASER’S DAMAGES, WITHOUT LIMITATION, SOLELY AS A RESULT OF THE INTENTIONAL
CONVEYANCE, provided that the action shall be commenced, and service of process
made not later than thirty (30) days after the scheduled Closing Date.
ARTICLE VII

RISK OF LOSS
7.1        Minor Damage. In the event of loss or damage to the Property or any
portion thereof which is not “major” (as hereinafter defined), this Agreement
shall remain in full force and effect provided Seller performs any necessary
repairs or, at Seller’s option, assigns to Purchaser all of Seller’s right,
title and interest to any claims and proceeds Seller may have with respect to
any casualty insurance policies or condemnation awards relating to the premises
in question. In the event that Seller elects to perform repairs upon the
Property, Seller shall use best reasonable commercial efforts to complete such
repairs promptly and the date of Closing shall be extended a reasonable time in
order to allow for the completion of such repairs. If Seller elects to assign a
casualty claim to Purchaser, the Purchase Price shall be reduced by an amount
equal to the deductible amount under Seller’s insurance policy.
7.2        Major Damage. In the event of a “major” loss or damage, either Seller
or Purchaser may terminate this Agreement by written notice to the other Party,
in which event the Deposit shall be returned to Purchaser. If neither Seller nor
Purchaser elects to terminate this Agreement within ten (10) days after Seller
sends Purchaser written notice of the occurrence of major loss or damage, then
Seller and Purchaser shall be deemed to have elected to proceed with Closing, in
which event Seller shall, at Seller’s option, either (a) perform any necessary
repairs, or (b) assign to Purchaser all of Seller’s right, title and interest to
any claims and proceeds Seller may have with respect to any casualty insurance
policies or condemnation awards relating to the premises in question. In the
event that Seller elects to perform repairs upon the Property, Seller shall use
best reasonable commercial efforts to complete such repairs promptly and the
date of Closing shall be extended a reasonable time in order to allow for the
completion of such repairs. If Seller elects to assign a casualty claim to
Purchaser, the Purchase Price shall be reduced by an amount equal to the
deductible amount under Seller’s insurance policy.
7.3        Definition of “Major” Loss or Damage. For purposes of Sections 7.1
and 7.2 hereof, “major” loss or damage refers to the following: (i) loss or
damage to the Property or any portion thereof such that the cost of repairing or
restoring the premises in question to a condition substantially identical to
that of the premises in question prior to the event of damage would be, in the
opinion of an unaffiliated architect selected by Seller and reasonably approved
by Purchaser, equal to or greater than twenty percent (20%) of the Purchase
Price, or (ii) any loss due to a condemnation which, in the opinion of an
unaffiliated architect selected by Seller and reasonably approved by Purchaser,
permanently and materially impairs the current use of the Property. If Purchaser
does not give notice to Seller of Purchaser’s reasons for disapproving an
architect within five (5) business days after receipt of notice of the proposed
architect, Purchaser shall be deemed to have approved the architect selected by
Seller.
ARTICLE VIII

COMMISSIONS
8.1        Agency Disclosure. Seller represents that its sole broker is Chad
Kollar of CRESA and Purchaser represents that it is represented by Joe Pierce of
ERES (collectively “Broker”) in this transaction. All commissions owing to the
Broker will be paid by Seller pursuant to a separate written agreement between
Seller and the Broker. Purchaser and Seller represent that other than the
Brokers, neither Party has dealt with any other real estate broker, sales person
nor finder in connection with purchase of the Property contemplated hereunder
and no such other person is entitled to any commission, finder’s fee, broker’s
fee or similar compensation in connection herewith. Each Party agrees that if
any person or entity, other than the Broker, makes a claim for brokerage
commissions or finder’s fees related to the sale of the Property by Seller to
Purchaser, and such claim is made by, through or on account of any acts or
alleged acts of that Party or its representatives, that Party will protect,
indemnify, defend and hold the other Party free and harmless from and against
any and all loss, liability, cost, damage and expense (including reasonable
attorney’s fees) in connection therewith. The provisions of this paragraph shall
survive Closing or any termination of this Agreement.
ARTICLE IX

PROPERTY CONDITION AND ASSUMPTION OF RISK
9.1    Property Condition; Assumption of Risk. If this Agreement is not
terminated pursuant to Section 3.3 hereof, except as to the representations,
warranties and/or covenants of Seller contained in this Agreement or in the deed
or other conveyance documents to be delivered to Purchaser at Closing (the
“Conveyance Documents”), and subject to Section 2.5 hereof, at Closing Purchaser
shall be deemed to have acknowledged that Seller has provided Purchaser
sufficient opportunity to make such independent factual, physical and legal
examinations and inquiries as Purchaser deems necessary and desirable with
respect to the Property and the transaction contemplated by this Agreement and
that Purchaser has approved the Property in all respects. Purchaser agrees that,
except as for the representations, warranties and/or covenants of Seller
contained in Section 5.1 of this Agreement or in the Conveyance Documents: (i)
Purchaser is expressly purchasing the Property in its existing condition "AS IS,
WHERE IS, AND WITH ALL FAULTS" with respect to all facts, circumstances,
conditions and defects; (ii) Seller has specifically bargained for the
assumption by Purchaser of all responsibility to inspect and investigate the
Property and of all risk of adverse conditions and has structured the Purchase
Price and other terms of this Agreement in consideration thereof; (iii)
Purchaser will, as of Closing, have undertaken all such inspections and
investigations of the Property as Purchaser deems necessary or appropriate under
the circumstances as to the condition of the Property and the suitability of the
Property for Purchaser's intended use, and is and will be relying upon the
advice and counsel of its own consultants, agents, legal counsel and officers;
(iv) Seller is not making and has not made any warranty or representation with
respect to any materials or other data provided by Seller to Purchaser which has
been prepared by a party other than Seller, or the education, skills, competence
or diligence of the preparers thereof as an inducement to Purchaser to enter
into this Agreement and thereafter to purchase the Property or for any other
purpose; provided, however, notwithstanding anything herein to the contrary,
Seller represents and warrants that Seller has no knowledge of any material
misrepresentations or omissions in any documents, studies, reports or other
findings delivered to Purchaser by Seller pursuant to this Agreement with
specific reference to Section 3.1 above; and (v) by reason of all the foregoing,
except as for the representations, warranties and/or covenants of Seller
contained in this Agreement or in the deed or other Conveyance Documents,
Purchaser shall upon Closing assume the full risk of any loss or damage
occasioned by any fact, circumstance, condition or defect pertaining to the
Property.
ARTICLE X

MISCELLANEOUS
10.1        Assignment. Except as set forth in the following sentence, neither
Party may assign its respective rights or obligations under this Agreement
without the express written consent of the other Party. Notwithstanding the
foregoing, Purchaser may without the necessity of Seller’s consent assign this
Agreement to an entity in which Purchaser (and/or its managers or members)
maintains managerial control so long as Purchaser provides written notice
thereof to Seller not less than five (5) days prior to Closing. The terms and
provisions of this Agreement are to apply to and bind the permitted successors
and assigns of the Parties, and the assigning Party shall not be released from
any obligation under this Agreement.
10.2        Notices. Any notice pursuant to this Agreement shall be given in
writing by (a) personal delivery, or (b) reputable overnight delivery service
with proof of delivery, (c) United States Mail, postage prepaid, registered or
certified mail, return receipt requested, (d) legible facsimile transmission, or
(e) electronic mail transmission sent to the intended addressee at the address
set forth below, or to such other address or to the attention of such other
person as the addressee shall have designated by written notice sent in
accordance herewith, and shall be deemed to have been given either at the time
of personal delivery, or, in the case of expedited delivery service or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile transmission, as of the date of
the facsimile transmission provided that a successful delivery confirmation
thereof is obtained by the transmitting Party, or in the case of electronic mail
transmission upon receipt by sender of a “delivery receipt” or “read receipt” or
similar evidence therefor reasonably indicating successful delivery thereof.
Unless changed in accordance with the preceding sentence, the addresses for
notices given pursuant to this Agreement shall be as follows:
If to Seller:
Ascent Solar Technologies, Inc.

12300 Grant Street
Thornton, Colorado 80241
Attention: Victor Lee
Telephone: (720) 872-5233
Email: victor.lee@ascentsolar.com


w/ a copy to:        
        
        








If to Purchaser:
[Purchaser]













w/ a copy to:        












10.3        Modifications. This Agreement cannot be changed orally, and no
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such agreement is in writing and is signed by the Parties
against whom enforcement of any waiver, change, modification or discharge is
sought.
10.4        Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday under the laws of the State
in which the Property is located, in which event the period shall run until the
end of the next day which is neither a Saturday, Sunday or legal holiday. Unless
otherwise expressly stated to the contrary herein, the final day of any such
period shall be deemed to end at the end of the day (i.e., midnight immediately
following such day), Mountain Time. Unless expressly stated to be a business
day, the term “day” in this Agreement shall mean a calendar day. The term
“business day” as used in this Agreement shall mean all days other than
Saturday, Sunday or legal holidays under the laws of the State in which the
Property is located.
10.5        Entire Agreement. This Agreement, including the Exhibits, contains
the entire agreement between the Parties pertaining to the subject matter hereof
and fully supersedes all prior written or oral agreements and understandings
between the Parties pertaining to such subject matter. Without limiting the
generality of the preceding, no person acting on behalf of Seller is authorized
to make, and by execution of this Agreement, Purchaser acknowledges, that no
person has made any representation, agreement, statement, warranty, guarantee,
or promise regarding the Property or the transaction contemplated by this
Agreement or the zoning, construction, physical condition, or other status of
the Property except as expressly set forth in this Agreement and/or the Deed.
10.6        Further Assurances. Each Party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other Party to consummate more effectively the purposes or subject matter
of this Agreement. The provisions of this Section 10.6 shall survive Closing.
10.7        Counterparts; Electronic/Facsimile Signatures. This Agreement may be
executed in counterparts, and all such executed counterparts shall constitute
the same agreement. In order to expedite the transaction contemplated herein,
facsimile or other electronically delivered signatures may be used in place of
original signatures on this Agreement. Seller and Purchaser intend to be bound
by the signatures on the facsimile or other electronically delivered document
and are aware that the other Party will rely on the facsimile or other
electronically delivered signatures.
10.8        Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect.
10.9        Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE OF
COLORADO AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF
COLORADO. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT SITTING IN COLORADO IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN A STATE OR FEDERAL COURT SITTING IN COLORADO. PURCHASER AND SELLER AGREE THAT
THE PROVISIONS OF THIS SECTION 10.9 SHALL SURVIVE THE CLOSING OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT.
10.10        Waiver of Trial by Jury. Seller and Purchaser, to the extent they
may legally do so, hereby expressly waive any right to trial by jury of any
claim, demand, action, cause of action, or proceeding arising under or with
respect to this Agreement, or in any way connected with, or related to, or
incidental to, the dealings of the Parties with respect to this Agreement or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and irrespective of whether sounding in contract, tort, or
otherwise. To the extent they may legally do so, Seller and Purchaser hereby
agree that any such claim, demand, action, cause of action, or proceeding shall
be decided by a court trial without a jury and that any Party may file an
original counterpart or a copy of this section with any court as written
evidence of the consent of the other Party or Parties to waiver of its or their
right to trial by jury.
10.11        No Third Party Beneficiary. The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party (including, without limitation, Title Company or any broker), and
accordingly, no third party shall have the right to enforce the provisions of
this Agreement or of the documents to be executed and delivered at Closing. The
provisions of this Section 10.11 shall survive the closing of the transaction
contemplated by this Agreement.
10.12        Exhibits and Schedules. The following schedules or exhibits
attached hereto shall be deemed to be an integral part of this Agreement:
(a)
Exhibit A    Legal Description of the Land

(b)
Exhibit B    Form of Special Warranty Deed

(c)
Exhibit C    Form of Bill of Sale

(d)
Exhibit D    List of Personal Property

(e)
Exhibit E    Terms of Post-Closing Occupancy

10.13    Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.
10.14        Construction. The Parties acknowledge that the Parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
10.15        Title Company’s Agreement. Title Company, as title agent, is
executing this Agreement to confirm its agreement to serve as title agent and
escrow agent hereunder in accordance with the terms set forth in this Agreement.
[Signatures on following page]



IN WITNESS WHEREOF, each Party hereto has duly executed this Agreement as of the
date set forth underneath its signature below.
SELLER:


ASCENT SOLAR TECHNOLOGIES, INC.,
a Delaware corporation






By:   /s/ Victor Lee             
Name: Kong Hian Lee aka Victor Lee
Title: Chief Executive Officer
Date: April 12, 2019


PURCHASER:


______________________________, LLC, a Colorado limited liability company






By:   /s/ Steve White         
Name: Steve White
Title: Chief Executive Officer
Date: April 12, 2019


 
 



RECEIPT AND ACKNOWLEDGEMENT
TITLE COMPANY:


                        




By:                        


Name:                        


Title:                         



Exhibit A
LEGAL DESCRIPTION OF THE LAND




Lot 4 Block 7 Washington Square Amended, County of Adams, State of Colorado




Commonly known as 12300 Grant Street, Thornton, Colorado 80241
Assessor Schedule Numbers: R0024450 Zoned Industrial









Exhibit B


FORM OF


SPECIAL WARRANTY DEED


WHEN RECORDED, RETURN TO:


                    
                    
                    
                    


                                                    


SPECIAL WARRANTY DEED
                                                    


Ascent Solar Technologies, Inc., a Delaware limited liability company
(“Grantor”), whose street address is 12300 Grant Street, Thornton, CO 80241, for
the consideration of Ten Dollars ($10.00) and other good and valuable
consideration, in hand paid, hereby sells and conveys to ________________, LLC,
a Colorado limited liability company (“Grantee”), whose address is
___________________________________, the real property commonly known as 12300
Grant Street, Thornton, Colorado 80241, and legally described as follows:


[Note to draft: to be inserted or attached as an exhibit, pending confirmation
of property description]


TOGETHER WITH all and singular the hereditaments and appurtenances thereto
belonging, or in any way appertaining, and the reversion and reversions,
remainder and remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, claim and demand whatsoever of Grantor, either in law or
equity, of, in and to the above bargained premises, with its hereditaments,
easements, rights of way and appurtenances (the “Property”). In addition,
Grantor quit claims and conveys to Grantee all of Grantor’s interest, if any, in
and to any and all minerals, water, ditches, wells, reservoirs and drains and
all water, ditch, well, reservoir and drainage rights which are appurtenant to,
located on, now or hereafter acquired under or above or used in connection with
said Property.


EXCEPT FOR AND SUBJECT TO: (a) real property taxes and assessments for the year
of closing and subsequent years; and (b) the Permitted Exceptions shown on
Schedule A attached hereto and incorporated herein by reference.


TO HAVE AND TO HOLD the Property, with the appurtenances, unto the Grantee, its
successors and assigns forever. Grantor, for itself, its successors and assigns,
does covenant and agree that it shall and will warrant and forever defend the
Property in the quiet and peaceable possession of the Grantee, its successors
and assigns, against all and every person or persons claiming the whole or any
part thereof by, through, or under Grantor.


EXECUTED this          day of             , 2019.


GRANTOR:


ASCENT SOLAR TECHNOLOGIES, INC.,
a Delaware corporation


By:    


    
By: [EXHIBIT ONLY – DO NOT SIGN]
Name: Kong Hian Lee aka Victor Lee
Title: Chief Executive Officer




STATE OF                         )
) ss.
COUNTY OF                         )


Acknowledged before me this          day of         , 2019 by Kong Hian Lee as
Chief Executive Officer of Ascent Solar Technologies, Inc., a Delaware limited
liability company.


WITNESS my hand and official seal.


My commission expires                     .




                                                    
Notary Public














SCHEDULE A
TO SPECIAL WARRANTY DEED
Permitted Exceptions


[to be inserted in accordance with Section 2.3 of the Agreement]

Exhibit C


Form of
BILL OF SALE
For good and valuable consideration, the receipt of which is hereby
acknowledged, ASCENT SOLAR TECHNOLOGIES, INC., a Delaware corporation
(“Seller”), does hereby sell, transfer and convey to
_______________________________, LLC, a Colorado limited liability company
(“Purchaser”), all of Seller’s right, title and interest in and to all of
Seller’s right, title and interest in and to the Personal Property (as defined
in that certain Purchase and Sale Agreement dated March ___, 2019 between Seller
and Purchaser's predecessor in interest). Seller represents and warrants to
Purchaser that the Personal Property is being conveyed free and clear of any and
all liens or encumbrances.
Purchaser acknowledges that, except as expressly set forth above, or otherwise
expressly provided in writing by Seller, the sale of the Personal Property is
specifically made “AS IS” and “where-is,” without any representations or
warranties express or implied, including, without limitation, implied warranties
of fitness for any particular purpose or merchantability or any other warranties
whatsoever.


This Bill of Sale may be executed by original, facsimile or electronic signature
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of this
         day of ____________________, 2019.
SELLER: 

ASCENT SOLAR TECHNOLOGIES, INC., a Delaware corporation


By:


   By: [EXHIBIT ONLY – DO NOT SIGN] 
   Name: Kong Hian Lee
   Title: Chief Executive Officer
PURCHASER:


________________________________, LLC, a Colorado limited liability company






By:[EXHIBIT ONLY – DO NOT SIGN]
Name:
Title:










Exhibit D


List of Personal Property


•    All hoods throughout facility
•    All conveyors (other than the one in the back that appeared to install
switching)
•    2 backup generators on the north side of the building
•    Wireless/network routing/switching infrastructure
•    All H2O and HCL fluid tanks (including RO system)
•    2 of the 3 chillers
•    CEI cutting machine
•    Multi-Cam cutting machine
•    Sullar compressed air system
•    ½ ton crane
•    All labs kept intact
•    Minimum of 15 work tables throughout
•    Office furniture and cubes
•    All Autoclave machine units are not needed by the Purchaser. Purchaser is
willing to discuss keeping them on-site as an accommodation to Seller, if
needed, for a period of time as long as they are not interfering with the
logistics of their operation. Additionally, Seller is to be responsible for any
movement of this equipment internally or off-site when requested by Purchaser.


Exhibit E


Terms of Post-Closing Occupancy


Seller’s Continued Use of Property. Notwithstanding anything in this Agreement
to the contrary, for a period of one hundred twenty (120) days following the
Closing Date (the “Transition Period”), Purchaser agrees to allow Seller to
continue to occupy and use certain portions of the Property for the sole purpose
of winding down Seller’s business operations at the Property until the
expiration of the Transition Period in accordance with the floorplan and
timetable attached to this Exhibit E. The portions of the Property referred to
in the preceding sentence which will continue to be used by Seller after the
Closing are collectively referred to hereinafter as the “Transition Space.”
Purchaser and Seller acknowledge and agree that as of the Closing, Seller will
not occupy or use any portion of the Property other than the Transition Space
and Purchaser will have exclusive use of all parts of the Property except the
Transition Space as of the Closing Date. Purchaser shall pay for all operating
costs including taxes, insurance, CAM, utilities, etc. to the extent those costs
would not materially change with Seller’s co-occupancy of the Property. For so
long as Seller occupies and uses any portion of the Transition Space, Seller
agrees to conduct, and to cause its employees, agents and representatives to
conduct, Seller’s business operations in the Transition Space: (i) in a safe and
professional manner, (ii) so as not to unreasonably interfere with Purchaser’s
business operations, (iii) so as not to create any dangerous or hazardous
condition on the Property, and (iv) in compliance with all applicable laws.
Seller agrees to repair any damage Seller or its employees, agents or
representatives may cause to the Property; provided, however, that Seller will
not be responsible for any damage resulting from, arising from or occasioned by
the gross negligence or willful act of Purchaser. In furtherance and not in
limitation of the foregoing, beginning on the Closing Date and until the
expiration of the Transition Period: (i) Seller will comply with all laws,
statutes, rules, regulations and ordinances that are applicable to the Property,
and the use, occupation, ownership and conveyance thereof, including, without
limitation, environmental laws; (ii) Seller will not commit waste on the
Transition Space; (iii) Seller will maintain the Transition Space, including all
improvements thereon, in its current condition and repair, ordinary wear and
tear excepted; (iv) Seller will promptly notify Purchaser of any condemnation,
environmental, zoning or other land-use regulation proceedings, notices of
violations of laws relating to the Transition Space, or litigation relating to
the Transition Space of which Seller obtains knowledge; (v) Seller will
maintain, at Seller’s expense, all policies of insurance currently in effect
with respect to the Transition Space; and (vi) Seller will conduct its business
operations on the Transition Space in the ordinary and customary course. Seller
will defend, indemnify and hold Purchaser harmless from any and all damages,
costs, losses and expenses directly resulting from Seller’s occupancy and/or use
of the Transition Space. This section will survive the Closing or termination of
this Agreement. For greater clarity, from the Closing Date until the expiration
of the Transition Period, no provision in this Section shall prevent Purchaser
from commencing construction on the Transition Space in connection with
Purchaser’s business operations to be conducted on the Property and Seller will
use commercially reasonable efforts to cooperate with Purchaser to facilitate
such construction; provided, that Purchaser will allow Seller reasonable access
to all areas within the Transition Space (including areas that Purchaser
occupies) to the extent reasonably necessary for the sole purpose of conducting
Seller’s winding down of Seller’s business operations at the Property.


Expiration of Transition Period; Holdback Amount. Upon the expiration of the
Transition Period, Seller shall remove all of its fixtures and other personal
property from the Transition Space and shall no longer occupy or use the
Transition Space. If Seller complies with the preceding sentence, Purchaser and
Seller shall provide Escrow Agent with joint written instructions to disburse
the entire Holdback Amount to Seller in accordance with such instructions. If
Seller fails to comply with the first sentence of this Section, then (i) upon
Escrow Agent’s receipt of written instructions from Purchaser, Escrow Agent
shall disburse $100,000 from the Holdback Amount to Purchaser in accordance with
such instructions; and (ii) Escrow Agent shall continue to disburse $100,000
from the Holdback Amount every week (and Purchaser shall provide written
instructions to Escrow Agent for each such disbursement) until the first to
occur of (A) Seller achieving compliance with the first sentence of this
Section, and (B) the depletion of the Holdback Amount. If Seller achieves
compliance with the first sentence of this Section prior to the depletion of the
Holdback Amount, then Purchaser and Seller shall provide Escrow Agent with joint
written instructions to disburse the remaining portion of the Holdback Amount to
Seller in accordance with such instructions. If Seller fails to comply with the
first sentence of this Section at the time the entire Holdback Amount has been
depleted, then Seller shall commence to pay rent to Purchaser for its occupancy
and use of the Transition Space at a monthly rate to be determined by Purchaser,
in its sole and exclusive discretion, which amount Seller agrees may not be fair
market value.





